DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to: Amendment filed 27 Sep. 2022
	Claims 1-16 are pending in this case. Claims 1, 11 and 15 are independent claims

Applicant’s Response
In Applicant’s Response dated 27 Sep. 2022, Applicant amended claims 1, 11 and 15; cancelled claim 2; added new claim 16.  Applicant argued against all rejections previously set forth in the Office Action dated 31 Mar. 2022.


Claim Objections
Claims 5, 6, 9 and 12-14 objected to because of the following informalities:  The claims are objected to due to improper dependency.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over Golchha et al. (Pat. No..: US 9,372,840 B1; Filed: Sep. 28, 2012) (hereinafter “Golchha”) in view of Bhuyan et al. (Pub. No.: US 2022/0036063 A1; Filed: Jul. 28, 2020) (hereinafter “Bhuyan”) further in view of Kaynig-Fittkau et al. (Pub. No.: US 2021/0158093 A1; Filed: Nov. 21, 2019) (hereinafter “Fittkau”).

Regarding independent claims 1, 11 and 15, Golchha disclose a method of generating a document corpus, the method comprising: 
receiving an original document (col 4 lines 42-49); 
separating the original document into a plurality of pages (col 4 lines 42-49); 
for a first page of the plurality of pages, performing a first sub-process comprising: 
converting the first page to an image (col 6 lines 37-46; col 8 lines 21-44); 

Golchha doesn’t expressly disclose determining a layout of the first page, the layout indicating a location of a first element of the first page;
 assigning an element type to the first element; and
 based upon the element type, assigning the first element to an element cluster; 
based upon the element cluster, generating a plurality of generated elements of the same type as the first element; and 
based upon the layout and the plurality of generated elements, generating a plurality of generated documents.
based upon the layout and the plurality of generated elements, generating a plurality of generated documents that include the generated elements, wherein no generated document duplicates the entirety of the original document.

Bhuyan teach determining a layout of the first page, the layout indicating a location of a first element of the first page (0017-0018);
 assigning an element type to the first element (0019); and
 based upon the element type, assigning the first element to an element cluster (0019; 0030-0032; 0060-0063; 0074-0078); 
based upon the element cluster, generating a plurality of generated elements of the same type as the first element (0019; 0030-0032; 0060-0063; 0074-0078); and 
training a machine learning system based upon the plurality of generated documents (0090; 0105-0106).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Bhuyan with Golchha for the benefit of generating an electronic document that mimics the physical document from the machine-encoded text (0002).

Fittkau teach based upon the layout and the plurality of generated elements, generating a plurality of generated documents that include the generated elements, wherein no generated document duplicates the entirety of the original document (0081; Fig 5A & 5B).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Fittkau with Golchha in view of Bhuyan for the benefit of providing a flexible digital document analysis systems for training documents in different languages (0004).
	
Regarding dependent claim 12, Golchha in view of Bhuyan disclose the method of claim 11 respectively, further comprising: training a machine learning system based upon the plurality of generated documents (0106).

Regarding dependent claims 3 and 13, Golchha in view of Bhuyan disclose the method of claims 1 and 11 respectively, wherein the layout indicates locations of a plurality of elements of the first page (0019; 0030-0032; 0060-0063; 0074-0078). 

Regarding dependent claim 4, Golchha disclose the method of claim 1, further comprising performing the sub-process for a set of pages of the plurality of pages (col 4 lines 42-49; col 6 lines 37-46; col 8 lines 21-44).

Regarding dependent claim 5, Golchha disclose the method of claim 4, wherein the set of pages includes all pages in the plurality of pages (col 4 lines 42-49; col 6 lines 37-46; col 8 lines 21-44).

Regarding dependent claims 6 and 14, Golchha in view of Bhuyan disclose the method of claims 4 and 11 respectively, wherein the plurality of generated documents is based on a plurality of layouts, each of the plurality of layouts determined for a page in the set of pages (0019; 0030-0032; 0060-0063; 0074-0078).

Regarding dependent claim 7, Golchha in view of Bhuyan disclose the method of claim 1, wherein the element type is represented by a color (0031-0032; 0052; 0068; 0080).

Regarding dependent claim 8, Golchha in view of Bhuyan does not expressly disclose the method of claim 1, wherein each of the plurality of generated elements is generated by a generative adversarial network (GAN).
Fittkau teach wherein each of the plurality of generated elements is generated by a generative adversarial network (GAN) (0022).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Fittkau with Golchha in view of Bhuyan for the benefit of providing a flexible digital document analysis systems for training documents in different languages (0004).

Regarding dependent claim 9, Golchha in view of Bhuyan, further in view of Fittkau disclose the method of claim 8, wherein a separate GAN is used to generate elements of each type of element identified in the document (0022-0024; 0062-0064; 0070-0075).

Regarding dependent claim 10, Golchha in view of Bhuyan does not expressly disclose the method of claim 1, wherein the plurality of generated documents are generated based upon outputs of the separate GANs.
Fittkau teach wherein the plurality of generated documents are generated based upon outputs of the separate GANs (0022-0024; 0062-0064; 0070-0075).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Fittkau with Golchha in view of Bhuyan for the benefit of providing a flexible digital document analysis systems for training documents in different languages (0004).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Golchha and Bhuyan in view of Fittkau further in view of Rackman (Pat. No.: 5,903,646; Filed: Sep. 2, 1944).

Regarding dependent claim 16, Golchha and Bhuyan in view of Fittkau does not expressly disclose the method of claim 1, wherein the original document is a restricted-access document and the generated documents are not restricted-access documents.
Rackman teach wherein the original document is a restricted-access document and the generated documents are not restricted-access documents (col. 2 line 53-col 3 line 19; col. 3 line 57-col 4 line 30).
Therefore at the time of the invention it would have been obvious to one of ordinary skill in the art to combine Rackman with Golchha and Bhuyan in view of Fittkau for the benefit of changing permitted access to individual documents.

	NOTE
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J DEBROW whose telephone number is (571)272-5768.  The examiner can normally be reached on 09:00 - 06:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/James J Debrow/
Primary Patent Examiner
Art Unit 2144 
571-272-5768